Opinion of the Court, Waterman, J. Appellee filed, in the Superior Court, its bill of inter-pleader, alleging that a deposit of $1,014,71 having been made with it on the 25th day of July, 1892, in the name of the Metropolitan Art Engraving Company, and such deposit still remaining, on the 29th day of said July, the ¡Review Printing and Publishing Company brought, in the Circuit Court of Cook County, an action of assumpsit against John Livingston and John Lumley, and suing out an attachment in aid thereof, summoned complainant as a garnishee, claiming that the said deposit to the credit of the Metropolitan Art Engraving Company belonged to said Livingston and Lumley, and was holden for their debts; that interrogatories to complainant as garnishe'e were filed therein and duly answered; that on the 13th of September, 1892, Frederick J. Prior and the said Livingston and Lumley, as co-partners doing business as the Metropolitan Art Engraving Company, sued complainant in the Superior Court to recover the amount of said deposit, which suit is pending and undetermined, and in pursuance of notice stood upon the short cause calendar in order for trial on the 19th of December, 1892; that October 6, 1892, an order was entered in the said attachment suit, requiring said Prior, Livingston and Lumley to interplead therein, which they did on the 6th day of December, 1892; that complainant has no interest or claim to said fund, and has always been willing to pay the same to whoever is entitled thereto, and offers to bring the same into court; that complainant does not know whether the said Metropolitan Art Engraving Company is composed of Livingston and Lumley, the defendants in the attachment suit, or of Prior, Livingston and Lumley, the plaintiffs in the suit brought in the Superior Court, and can not pay to either without the hazard of being required to pay twice or being involved in litigation to avoid a double payment; that complainant has endeavored to have the defendants to its bill agree to such proceedings as would terminate all litigation, but Prior, Livingston and Lumley are forcing their suit to a speedy trial, and are about to obtain a judgment therein, which will be a bar to a bill of interpleader by complainant; that complainant does not collude with either party. The bill called for answers from all the parties named, and asked that the Review Company and Prior, Livingston and Lumley be required to interplead and be each enjoined from prosecuting their respective suits. On the 13th of January, 1893, the bill was amended by the insertion of the allegations that the complainant is informed by the attorneys for said Eeview Company that it claims that Livingston and Lumley are non-residents of the State of Illinois, and are the sole owners of the Metropolitan Art Engraving Company, and of the deposit to its credit, and that they are indebted to the said Eeview Company; that an order has been made in the attachment suit in the Circuit Court setting said interpleader for hearing on the 17th day of January, 1893 ; that in the suit in the Superior Court a stay of proceedings was asked for by complainant until the issue arising upon the interpleader could be determined, which stay of proceedings was once granted, but the order for the same has subsequently been vacated. Upon the same day by leave of court, the complainant deposited the. fund in court in the said cause wherein its said bill was filed. A temporary injunction as prayed by the bill having been issued, the court overruled motions made to dissolve and to modify the same. From the order granting the said injunction, the said Eeview Company and John Livingston each prayed and has perfected an appeal. y While it is not contended that appellee must pay out this deposit twice, it is insisted that although standing entirely indifferent between the two parties contending for this fund, it is to be compelled to defend as best it may the different lawsuits brought, trusting that in the end only one recovery will be had, or if two shall be had, that only one will be maintained. We do not understand that a mere indifferent stakeholder may be compelled to submit to the expense and trouble of defending as many suits as parties claiming the same thing from a common source may see fit to bring. The reason for the jurisdiction and remedy by bill of inter-pleader, is not so much the danger to the complainant of two recoveries for the same thing, as the vexation arising from different claimants. Indeed, theoretically, there can not be a danger of two recoveries for the same thing, because as there can be only one just and proper recovery, therefore, theoretically, but one recovery can be had. The true reason for the remedy is the risk of vexation and expense from two or more suits by different parties for the recovery of the same thing, Newhall v. Kastens, 70 Ill. 156, 159; Langston v. Boylston, 2 Ves. Jr. 101, 109; Crawford v. Fisher, 1 Hare, 436, 441; Daniell’s Ch. Pr., 1560, 1562, Fifth Am. Ed.; School Dist. v. Weston, 31 Mich. 85, 97; Pomeroy’s Eq. J., Sec. 1320, note; Crane v. McDonald, 118 N. Y. 648, 657; Lockett v. Rumbough, 40 Fed. Rep. 523; Curtis v. Williams, 35 Ill. App. 518. Justice requires that a mere stakeholder, willing to surrender a thing in his possession, shall not be vexed by contending claimants whose contention is not in reality at all with him, but with each other, and the law affords to him, through the medium of a bill of interpleader, a relief from such vexation. The decree of the Superior Court is therefore affirmed.